DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed 3/23/2022, are accepted and appreciated by the examiner.

Response to Arguments
Applicant’s arguments filed 3/23/2022 have been fully considered.  With regards to the 35 U.S.C. §101 Rejection Applicant’s amendments have incorporated a practical application and therefore the rejection has been withdrawn.  With regards to the 35 U.S.C. §112(b) Applicant’s amendments have addressed the issue and is therefore withdrawn.  With regards to the 35 U.S.C.§ 103 Applicant’s arguments are moot in view of the new grounds of rejection as necessitated by Applicant’s amendments.
Claim(s) 1, 7, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Marti (US 2016/0091540 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marti (US 2016/0091540 A1) in view of Schneider (US 2015/0094965 A1) and Stanczak (US 8,086,355 B1).
	With respect to Claim 1 Marti teaches	A computer-implemented method of detecting a fault in a device (See Fig 3), comprising: 		receiving an energy consumption signal for the device, the energy consumption signal indicating a varying energy consumption of the device over time during operation of the device (See Fig 8 Step 804); 	selecting at least one basis function, wherein the basis function defines a signal pattern associated with a known fault type (See Fig 8 Step 806 and Para[0094]); 	evaluating a correlation between the at least one basis function and the energy consumption signal, (See Fig 8 Step 812 and Para[0106]-[0112]); 	determining presence of an operating fault in the device in dependence on the correlation (See Fig 8 Step 812); and 	generating an output based on the determination wherein generating the output comprises one or more of: transmitting an electronic message to a user device indicating at least one of: presence of the fault, absence of the fault, and a detected fault type; and (See Fig 8 step 814).	However Marti is silent to the language of	wherein evaluating the correlation comprises repeating the evaluation while varying one or more parameters of the basis function	transmitting a control signal to the device or a control system associated with the device to change at least one of: an activation state of the device, an operating state of the device, and an operating configuration of the device	Nevertheless Schneider teaches	wherein evaluating the correlation comprises repeating the evaluation while varying one or more parameters of the basis function (See Para[0064]-[0074] One option is to conduct an analysis to determine the best fit value of the parameter, and to use this as the new value in the source data. If this is done, it should be noted and updated in the planning model that this substitution has been made. If the value is time-varying, the time-varying characteristics are tracked and compared to a model of expected behavior to see if the variation is within expected parameters, or an indication of a potential problem.)	However Schneider is silent to the language of	transmitting a control signal to the device or a control system associated with the device to change at least one of: an activation state of the device, an operating state of the device, and an operating configuration of the device	Nevertheless Stanczak teaches	transmitting a control signal to the device or a control system associated with the device to change at least one of: an activation state of the device, an operating state of the device, and an operating configuration of the device (See Col 5 lines 30-55).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Marti and repeat the evaluation while varying one or more parameters of the basis function such as that of Schneider.	One of ordinary skill would have been motivated to modify Marti because repeating and varying would produce accurate result since continually updating would make sure the value is accurate.	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Marti and transmit a control signal such as that of Stanczak	One of ordinary skill would have been motivated to modify Marti, because such a signal would prevent further damage from happening.	With respect to Claim 16 Marti teaches	A method according to claim 1, 	comprising receiving user input for configuring, for one or more fault types, one or more of: 	at least one basis function suitable for detecting the fault type (See Para[0007]); 	one or more ranges for one or more parameters of a basis function;	one or more limits for one or more parameters of a basis function; and  	one or more detection criteria for the fault type,	wherein the evaluation is performed in accordance with the configured information.	With respect to Claim 17 Marti teches	A method according to claim 1, 	wherein the energy consumption signal and/or reference energy consumption signal comprise electricity consumption signals, measured using an electricity consumption measurement device (See Para[0100]).	With respect to Claim 18 Marti teaches	A non-transitory computer-readable medium comprising software code adapted, when executed on a processing device, to perform a method of detecting a fault in a device (See Fig 3), comprising: 	receiving an energy consumption signal for the device, the energy consumption signal indicating a varying energy consumption of the device over time during operation of the device (See Fig 8 Step 804);	selecting at least one basis function, wherein the basis function defines a signal pattern associated with a known fault type; (See Fig 8 Step 806 and Para[0094]); 	evaluating a correlation between the at least one basis function and the energy consumption signal, wherein evaluating the correlation comprises repeating the evaluation while varying one or more parameters of the basis function(See Fig 8 Step 812 and Para[0106]-[0112]); 	determining presence of an operating fault in the device in dependence on the correlation; (See Fig 8 Step 812); and 	generating an output based on the determination wherein generating the output comprises one or more of: transmitting an electronic message to a user device indicating at least one of: presence of the fault, absence of the fault, and a detected fault type; and (See Fig 8 step 814).	However Marti is silent to the language of	wherein evaluating the correlation comprises repeating the evaluation while varying one or more parameters of the basis function	transmitting a control signal to the device or a control system associated with the device to change at least one of: an activation state of the device, an operating state of the device, and an operating configuration of the device	Nevertheless Schneider teaches	wherein evaluating the correlation comprises repeating the evaluation while varying one or more parameters of the basis function (See Para[0064]-[0074] One option is to conduct an analysis to determine the best fit value of the parameter, and to use this as the new value in the source data. If this is done, it should be noted and updated in the planning model that this substitution has been made. If the value is time-varying, the time-varying characteristics are tracked and compared to a model of expected behavior to see if the variation is within expected parameters, or an indication of a potential problem.)	However Schneider is silent to the langauge of	transmitting a control signal to the device or a control system associated with the device to change at least one of: an activation state of the device, an operating state of the device, and an operating configuration of the device	Nevertheless Stanczak teaches	transmitting a control signal to the device or a control system associated with the device to change at least one of: an activation state of the device, an operating state of the device, and an operating configuration of the device (See Col 5 lines 30-55).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Marti and repeat the evaluation while varying one or more parameters of the basis function such as that of Schneider.	One of ordinary skill would have been motivated to modify Marti because repeating and varying would produce accurate result since continually updating would make sure the value is accurate.	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Marti and transmit a control signal such as that of Stanczak	One of ordinary skill would have been motivated to modify Marti, because such a signal would prevent further damage from happening.


Claims 6, 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Marti (US 2016/0091540 A1) in view of Schneider (US 2015/0094965 A1) and Stanczak (US 8,086,355 B1) as applied to claim 1 and further in view of Kutej (US 2019/0079173 A1).
	With respect to Claim 6 Marti is silent to the language of	A method according to claim 1, 	wherein the one or more parameters comprise one or more of: a width parameter indicating a width of the basis function and/or signal window over which correlation is performed; and a shape parameter controlling a shape of the basis function.	Nevertheless Kutej teaches	wherein the one or more parameters comprise one or more of: a width parameter indicating a width of the basis function and/or signal window over which correlation is performed; and a shape parameter controlling a shape of the basis function (See Para[0064]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Marti wherein the one or more parameters comprise one or more of: a width parameter indicating a width of the basis function and/or signal window over which correlation is performed; and a shape parameter controlling a shape of the basis function such as that of Kutej.	One of ordinary skill would have been motivated to modify Marti because such parameters can be used by the sensor controller to determine the transducer state (e.g., normal, loaded, impeded, defective) based on the measured parameter values.		With respect to Claim 7 Marti teaches	A method according to claim 1, 	comprising at least one of: computing at least one of: a representative correlation intensity (See Para[0094]), an average correlation intensity and a maximum correlation intensity, over a range of variation of one or more basis function parameters; and 	However Marti is silent to the language of	determining, for each of a plurality of values of a first parameter at least one of: a representative correlation intensity, an average correlation intensity, and a maximum correlation intensity, over a range of variation of a second parameter, wherein the first parameter is a shape parameter and the second parameter is a width parameter.	Nevertheless Kutej teaches	determining, for each of a plurality of values of a first parameter at least one of: a representative correlation intensity, an average correlation intensity, and a maximum correlation intensity, over a range of variation of a second parameter, wherein the first parameter is a shape parameter and the second parameter is a width parameter (See Para[0064]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Marti wherein the first parameter is a shape parameter and the second parameter is a width parameter such as that of Kutej.	One of ordinary skill would have been motivated to modify Marti because such parameters can be used by the sensor controller to determine the transducer state (e.g., normal, loaded, impeded, defective) based on the measured parameter values.	


Claims 2-5,8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marti (US 2016/0091540 A1) in view of Schneider (US 2015/0094965 A1) and Stanczak (US 8,086,355 B1) as applied to claim 1 and further in view of Sanderford (US 2011/0301894).	With respect to Claim 2 Marti teaches	A method according to claim 1, 	wherein the energy consumption signal, the evaluating step comprising evaluating a correlation between the basis function and the energy consumption signal at each of a plurality of times or time windows of the energy consumption signal (See Para[0066]).	However Marti is silent to the language of	comprises a time series of energy consumption values extending over a given time period	Nevertheless Sanderford teaches	comprises a time series of energy consumption values extending over a given time period (See Fig 4)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Marit and use a time series such as that of Sanderford.	One of ordinary skill would have been motivated to modify Marti because using a time series would allow one to monitor the change accurately.		With respect to Claim 3 Marti teaches		A method according to claim 2, 	comprising computing a time series of intensity values, each intensity value indicative of a strength of correlation of the basis function to the energy consumption signal at a respective time or time window (See Para[0094]), wherein computing a time series of intensity values comprises computing a respective intensity value for each of a plurality of time instants based on a correlation of the basis function when centred at a respective time instant, wherein a width of the basis function defines a time window of the energy consumption signal over which correlation is evaluated (See Para[0070]).	With respect to Claim 4 Marti is silent to the language of	A method according to claim 3, comprising: 	analysing the intensity values to identify one or more intensity values meeting a detection criterion, wherein the detection criterion is optionally based on comparison of the intensity values to a comparison threshold, the detection criterion comprising at least one intensity value exceeding the comparison threshold; and 	in response to identifying one or more intensity values meeting the detection criterion, detecting an operating fault of the known fault type, or 	in response to identifying no intensity values meeting the detection criterion, identifying that the fault is not present.	Nevertheless Sanderford teaches	analysing the intensity values to identify one or more intensity values meeting a detection criterion, wherein the detection criterion is optionally based on comparison of the intensity values to a comparison threshold, the detection criterion comprising at least one intensity value exceeding the comparison threshold; and 	in response to identifying one or more intensity values meeting the detection criterion, detecting an operating fault of the known fault type, or 	in response to identifying no intensity values meeting the detection criterion, identifying that the fault is not present. (See Para[0053])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Marti and use a detection criterion such as that of Sanderford	One of ordinary skill would have been motivated to modify Marti because using a detection criterion would differentiate proper and improper conditions.	With respect to Claim 5 Marti is silent to the language of	A method according to claim 1, 	wherein repeating the evaluation while varying one or more parameters of the basis function comprises varying each of the one or more parameters over a predefined set of parameter values such as one or more parameter ranges.
	Nevertheless Sanderford teaches	wherein repeating the evaluation while varying one or more parameters of the basis function comprises varying each of the one or more parameters over a predefined set of parameter values parameter ranges (See Para[0027]-0029]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Marti and repeat the evaluations such as that of Sanderford.	One of ordinary skill would have been motivated to modify Marti because repeating evaluations would produce more accurate results. 
	With respect to Claim 8 Marti is silent to the language of	A method according to claim 1, 	comprising repeating the evaluation for each of a plurality of fault types, using one or more respective predetermined basis functions defined for each respective fault type, to detect presence or absence of each of the fault types, wherein the outputting step comprises, in response to detection of a given fault type based on correlation of a basis function associated with the given fault with the energy consumption signal, outputting an indication of the detected fault type.	Nevertheless Sanderford teaches	comprising repeating the evaluation for each of a plurality of fault types, using one or more respective predetermined basis functions defined for each respective fault type, to detect presence or absence of each of the fault types, wherein the outputting step preferably comprises, in response to detection of a given fault type based on correlation of a basis function associated with the given fault with the energy consumption signal, outputting an indication of the detected fault type. (See Para[0026])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Marti and repeat evaluation such as that of Sanderford.	One of ordinary skill would have been motivated to modify Marti because repeating calculations would improve accuracy and properly identify the fault.	With respect to Claim 9 Marti is silent to the language of	A method according to claim 1, 	wherein evaluating a correlation between the at least one basis function and the energy consumption signal comprises computing one or more measures of correlation between the basis function and the energy consumption signal, and comparing the measure(s) against one or more comparison values, the comparison value(s) having been established based on energy consumption of a non-faulty device.	Nevertheless Sanderford teaches	wherein evaluating a correlation between the at least one basis function and the energy consumption signal comprises computing one or more measures of correlation between the basis function and the energy consumption signal, and comparing the measure(s) against one or more comparison values, the comparison value(s) having been established based on energy consumption of a non-faulty device. (See Abstract)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Marti and compare values such as that of Sanderford.	One of ordinary skill would have been motivated to modify Marti because comparing values would allow one to identify proper and faulty signals.	With respect to Claim 10 Marti is silent to the langauge of	A method according to claim 1, 	further comprising establishing comparison values for use in performing the fault detection based on a reference energy consumption signal of a device operated in the absence of a fault.	Nevertheless Sanderford teaches	further comprising establishing comparison values for use in performing the fault detection based on a reference energy consumption signal of a device operated in the absence of a fault. (See Para[0027]-[0029])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Marti establishing comparison values for use in performing the fault detection based on a reference energy consumption signal of a device operated in the absence of a fault such as that of Sanderford.	One of ordinary skill would have been motivated to modify Marti because establishing comparison values would allow one to identify proper and faulty signals.	With respect to Claim 11 Marti is silent to the language of	A method according to claim 10, comprising, 	for a given fault type, or for each given fault type of a plurality of fault types: 	evaluating a basis function associated with the given fault type against the reference energy consumption signal, by determining one or more correlation intensities indicating strength of correlation between the basis function and the reference energy consumption signal; and 	determining a comparison value for the fault type based on the evaluation.	Nevertheless Sanderford teaches	for a given fault type, or for each given fault type of a plurality of fault types: 	evaluating a basis function associated with the given fault type against the reference energy consumption signal, by determining one or more correlation intensities indicating strength of correlation between the basis function and the reference energy consumption signal;  (See Para[002]-0029]) and 	determining a comparison value for the fault type based on the evaluation (See Para[002]-0029]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Marti and determine a comparison value for the fault type based on the evaluation such as that of Sanderford	One of ordinary skill would have been motivated to modify Marti because determining comparison values would allow one to identify proper and faulty signals.		With respect to Claim 12 Marti is silent to the language of	A method according to claim 11, 	wherein determining one or more correlation intensities comprises determining a time series of correlation intensities indicating strength of correlation between the basis function and the reference energy consumption signal at each of a plurality of times or time windows of the energy consumption signal, and comprising determining a comparison value based on the time series of correlation intensities, by selecting or computing a representative or maximum correlation intensity from the time series of correlation intensities. 	Nevertheless Sanderford teaches	wherein determining one or more correlation intensities comprises determining a time series of correlation intensities indicating strength of correlation between the basis function and the reference energy consumption signal at each of a plurality of times or time windows of the energy consumption signal, and comprising determining a comparison value based on the time series of correlation intensities, by selecting or computing a representative or maximum correlation intensity from the time series of correlation intensities.  (See Para[0027]-[0029])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Marti and determine a time series of correlation intensities such as that of Sanderford.	One of ordinary skill would have been motivated to modify Marti because determining a time series of correlation intensities would allow one to identify proper and faulty signals.	With respect to Claim 13 Marti is silent to the language of	A method according to claim 11, 	wherein evaluating a basis function against the reference energy consumption signal comprises varying one or more basis function parameters over predetermined parameter ranges to determine representative correlation intensities.	Nevertheless Sanderford teaches	wherein evaluating a basis function against the reference energy consumption signal comprises varying one or more basis function parameters over predetermined parameter ranges to determine representative correlation intensities. (See Para[0027]-[0029])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Marti and vary one or more basis function parameters such as that of Sanderford.	One of ordinary skill would have been motivated to modify Marti because varying one or more basis function parameters would allow one to improve accuracy.	With respect to Claim 14 Marti teaches	A method according to claim 11, 	wherein detection of a fault is performed based on comparing the comparison value obtained using the reference energy consumption signal to correlation intensities determined for the energy consumption signal. (See Para[0118])


Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marti (US 2016/0091540 A1) in view of and Kutej (US 2019/0079173 A1) and Stanczak (US 8,086,355 B1). 	With respect to Claim 19 Marti teaches	A computer-implemented method of detecting a fault in a device, comprising: 	receiving an energy consumption signal for the device, the energy consumption signal indicating a varying energy consumption of the device over time during operation of the device(See Fig 8 Step 804); 	selecting a basis function defining a signal pattern associated with a known fault type(See Fig 8 Step 806 and Para[0094]); 	evaluating a correlation between the basis function and the energy consumption signal; (See Fig 8 Step 812 and Para[0106]-[0112]); 	determining presence of an operating fault in the device in dependence on the correlation(See Fig 8 Step 812); and 	generating an output based on the determination wherein generating the output comprises one or more of: transmitting an electronic message to a user device indicating at least one of: presence of the fault, absence of the fault, and a detected fault type; and (See Fig 8 step 814).	transmitting a control signal to the device or a control system associated with the device to change at least one of: an activation state of the device, an operating state of the device, and an operating configuration of the device (See Para[0022-[0024] The command-and-control messages can allow controller 102 to interrogate the current state of accessory characteristics and in some instances to modify the characteristics (e.g., modifying the power characteristic can turn an accessory off or on)).	However Marti is silent to the language of
	wherein the basis function comprises a windowed function and is parameterized by at least one parameter, the at least one parameter comprising one or more of: a width parameter indicating a width of the basis function and/or signal window over which correlation is performed; and a shape parameter controlling a shape of the basis function;	transmitting a control signal to the device or a control system associated with the device to change at least one of: an activation state of the device, an operating state of the device, and an operating configuration of the device	Nevertheless Kutej teaches	wherein the basis function comprises a windowed function and is parameterized by at least one parameter, the at least one parameter comprising one or more of: a width parameter indicating a width of the basis function and/or signal window over which correlation is performed; and a shape parameter controlling a shape of the basis function; (See Para[0064]).	However Kutej is silent to the language of	transmitting a control signal to the device or a control system associated with the device to change at least one of: an activation state of the device, an operating state of the device, and an operating configuration of the device	Nevertheless Stanczak teaches	transmitting a control signal to the device or a control system associated with the device to change at least one of: an activation state of the device, an operating state of the device, and an operating configuration of the device (See Col 5 lines 30-55).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Marti wherein the one or more parameters comprise one or more of: a width parameter indicating a width of the basis function and/or signal window over which correlation is performed; and a shape parameter controlling a shape of the basis function such as that of Kutej.	One of ordinary skill would have been motivated to modify Marti because such parameters can be used by the sensor controller to determine the transducer state (e.g., normal, loaded, impeded, defective) based on the measured parameter values.	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Marti and transmit a control signal such as that of Stanczak	One of ordinary skill would have been motivated to modify Marti, because such a signal would prevent further damage from happening.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marti (US 2016/0091540 A1) in view of and Kutej (US 2019/0079173 A1) and Stanczak (US 8,086,355 B1) as applied to claim 19 above and further in view of Sanderford (US 2011/0301894 A1).
	With respect to Claim 20 Marti is silent to the language of	A method according to claim 19, 	wherein evaluating the correlation comprises repeating the evaluation while varying one or more of the parameters of the basis function, each parameter varied over a respective predefined set of parameter values.	Nevertheless Sanderford teaches	wherein evaluating the correlation comprises repeating the evaluation while varying one or more of the parameters of the basis function, each parameter varied over a respective predefined set of parameter values. (See Para[0027]-[0029])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Marti and vary one or more basis function parameters such as that of Sanderford.	One of ordinary skill would have been motivated to modify Marti because varying one or more basis function parameters would allow one to improve accuracy.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/           Primary Examiner, Art Unit 2863